DETAILED ACTION
Response to Amendment
The amendment filed on 06/06/22 has been entered. Claims 1-4, 6-13, 15-18, 20 remain pending in the application. It is acknowledged that claim 14 has been cancelled.

Allowable over Prior Art
Regarding 35 USC 103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claims 1, 2, 17. That is, the prior art fails to disclose “generate the SRO by summing the power series such that, in the power series, each nth-order path matrix in the power series is divided by 2 raised to an nth power, when the plurality of links are ordered, and each nth-order path matrix in the power series is divided by a factorial of n, when the plurality of links are not ordered” in combination with the other limitations as similarly recited in these claims. Claims 3-4, 6-13, 15-18, 20 are also allowable over the prior art due to their dependencies on claims 2, 17, respectively. However, the claims would still need to be amended or cancelled in order to overcome the current 35 USC 101 rejections and to put them into condition for allowance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a network communications interface connected to an internet including a plurality of websites, and configured to receive data elements from the websites; a memory storing a database of the websites, the database of the websites including a plurality of nodes representing the respective websites and data elements received therefrom, and the plurality of nodes being respectively connected by a plurality of links representing connections between the websites; and processing circuitry configured to: receive an input query from a user, determine a first-order path matrix including values representing one-link paths between pairs of the plurality of nodes, which are connected by a respective one of the plurality of links; generate a surrogate ranking operator (SRO) using a power series of the first-order path matrix, rank the websites using a matrix product between a state vector of the input query and the generated SRO and output  the ranked websites to the user as a recommendation of best websites satisfying the received input query, wherein the processing circuitry is further configured to generate the SRO by summing the power series such that, in the power series, each nth-order path matrix in the power series is divided by 2 raised to an nth power, when the plurality of links are ordered, and each nth-order path matrix in the power series is divided by a factorial of n, when the plurality of links are not ordered.
The limitations of determining a first-order path matrix including values representing one-link paths between pairs of the plurality of nodes, which are connected by a respective one of the plurality of links; generating a surrogate ranking operator (SRO) using a power series of the first-order path matrix, rank the websites using a matrix product between a state vector of the input query and the generated SRO, … generate the SRO by summing the power series such that, in the power series, each nth-order path matrix in the power series is divided by 2 raised to an nth power, when the plurality of links are ordered, and each nth-order path matrix in the power series is divided by a factorial of n, when the plurality of links are not ordered, as drafted, recite processes that, under their broadest reasonable interpretation, cover mathematical relationships but from the recitation of implementing them on generic computer components.  That is, within the mathematical relationships and calculation steps, the claim recites “and processing circuitry configured to” which are generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships and calculations but for the recitation of generic computer components, then it falls within the “mathematical concepts” grouping of abstract ideas.  Accordingly, claim 1 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a network communications interface connected to an internet including a plurality of websites; a memory storing a database of the websites, the database of the websites including a plurality of nodes representing the respective websites and data elements received therefrom, and the plurality of nodes being respectively connected by a plurality of links representing connections between the websites; and processing circuitry configured to…; receive an input query from a user; and output the ranked websites to the user as a recommendation of best websites satisfying the received input query. The network communications interface connected to an internet including a plurality of websites, memory storing a database of the websites, the database of the websites including a plurality of nodes representing the respective websites and data elements received therefrom, plurality of nodes being respectively connected by a plurality of links representing connections between the websites, and processing circuitry are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions of storing data about websites or nodes). The limitation, receive an input query from a user represents insignificant extra-solution activity. The limitation, and configured to receive data elements from the websites represents insignificant extra-solution activity and is a mere data gathering step. The limitation, and output the ranked websites to the user as a recommendation of best websites satisfying the received input query represents insignificant extra-solution activity to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, other than reciting generic computing components, the limitation, receive an input query from a user represents well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of receiving or transmitting data over a network, Symantec, 838 F.3d at 1321. As discussed above with respect to integration of the abstract idea into a practical application, other than reciting generic computing components, the limitation, and configured to receive data elements from the websites represents well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The limitation, output the ranked websites to the user as a recommendation of best websites satisfying the received input query represents insignificant extra-solution activity to the judicial exception and is further directed to the well-understood, routine, conventional activity of presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Therefore, these additional elements are not sufficient to overcome the essentially mathematical nature of these claims.
Independent claim 2 recites a recommender apparatus, comprising: a memory storing a database of a network, the database of the network including a plurality of nodes containing respective data elements, and the plurality of nodes being respectively connected by a plurality of links; and processing circuitry configured to: receive an input query from a user; determine a first-order path matrix including values representing first-order adjacencies from the plurality of links that connect the plurality of nodes of the network database; generate a surrogate ranking operator (SRO) using a power series of the first- order path matrix; receive one or more input data elements representing ranking criteria, and generate an input state vector of the input data elements; rank the nodes of the network using a matrix product of the generated SRO and the input state vector; wherein the processing circuitry is further configured to rank the nodes of the network using a personalized preference matrix together with the SRO to personalize the rankings according to personal preferences of the user; and output the ranked notes to the user as recommendations corresponding to the one or more input data elements, in response to the input query, wherein the processing circuitry is further configured to generate the SRO by summing the power series such that, in the power series, each nth-order path matrix in the power series is divided by 2 raised to an nth power, when the plurality of links are ordered, and each nth-order path matrix in the power series is divided by a factorial of n, when the plurality of links are not ordered.
The limitations of determine a first-order path matrix including values representing first-order adjacencies from the plurality of links that connect the plurality of nodes of the network database; generate a surrogate ranking operator (SRO) using a power series of the first- order path matrix; and generate an input state vector of the input data elements; rank the nodes of the network using a matrix product of the generated SRO and the input state vector; wherein the … is further configured to rank the nodes of the network using a personalized preference matrix together with the SRO to personalize the rankings according to personal preferences of the user; …generate the SRO by summing the power series such that, in the power series, each nth-order path matrix in the power series is divided by 2 raised to an nth power, when the plurality of links are ordered, and each nth-order path matrix in the power series is divided by a factorial of n, when the plurality of links are not ordered, as drafted, recite processes that, under their broadest reasonable interpretation, cover mathematical relationships but from the recitation of implementing them on generic computer components.  That is, within the mathematical relationships and calculation steps, the claim recites “and processing circuitry configured to” which are generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships and calculations but for the recitation of generic computer components, then it falls within the “mathematical concepts” grouping of abstract ideas.  Accordingly, claim 2 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a memory storing a database of a network, the database of the network including a plurality of nodes containing respective data elements, and the plurality of nodes being respectively connected by a plurality of links; and processing circuitry configured to: receive an input query from a user; receive one or more input data elements representing ranking criteria; and output the ranked websites to the user as a recommendation of best websites satisfying the received input query. The memory storing a database of a network, the database of the network including a plurality of nodes containing respective data elements, and the plurality of nodes being respectively connected by a plurality of links; and processing circuitry are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions of storing data about websites or nodes). The limitation, receive an input query from a user represents insignificant extra-solution activity. The limitation, and configured to receive data elements from the websites represents insignificant extra-solution activity and is a mere data gathering step. The limitation, and output the ranked notes to the user as recommendations corresponding to the one or more input data elements, in response to the input query represents insignificant extra-solution activity to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, other than reciting generic computing components, the limitation, receive an input query from a user represents well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of receiving or transmitting data over a network, Symantec, 838 F.3d at 1321. As discussed above with respect to integration of the abstract idea into a practical application, other than reciting generic computing components, the limitation, receive one or more input data elements representing ranking criteria represents well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The limitation, output the ranked notes to the user as recommendations corresponding to the one or more input data elements, in response to the input query represents insignificant extra-solution activity to the judicial exception and is further directed to the well-understood, routine, conventional activity of presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Therefore, these additional elements are not sufficient to overcome the essentially mathematical nature of these claims.
Independent claim 17 recites a method of ranking a plurality of websites, the method comprising: storing, in a non-transitory computer readable medium, a database of the websites, the database of the websites including a plurality of nodes representing the respective websites, and the plurality of nodes being respectively connected by a plurality of links representing connections between the websites; receiving an input query from a user, determining, using processing circuitry, a first-order path matrix including values representing first-order adjacencies from the plurality of links that connect the plurality of nodes of the network database; generating, using the processing circuitry, a surrogate ranking operator (SRO) using a power series of the first-order path matrix; receiving one or more input data elements representing ranking criteria, and generate an input state vector of the input data elements; ranking, using the processing circuitry, the websites using a matrix product of the generated SRO and the input state vector; and outputting the ranked websites to the user as recommendations of best websites satisfying the input query, wherein the generating step further comprises generating the SRO by summing the power series such that, in the power series, each nth-order path matrix in the power series is divided by 2 raised to an nth power, when the plurality of links are ordered, and each nth-order path matrix in the power series is divided by a factorial of n, when the plurality of links are not ordered.
The limitations of determining, …, a first-order path matrix including values representing first-order adjacencies from the plurality of links that connect the plurality of nodes of the network database; generating, …, a surrogate ranking operator (SRO) using a power series of the first-order path matrix; generate an input state vector of the input data elements; ranking, …, the websites using a matrix product of the generated SRO and the input state vector, … wherein the generating step further comprises generating the SRO by summing the power series such that, in the power series, each nth-order path matrix in the power series is divided by 2 raised to an nth power, when the plurality of links are ordered, and each nth-order path matrix in the power series is divided by a factorial of n, when the plurality of links are not ordered, as drafted, recite processes that, under their broadest reasonable interpretation, cover mathematical relationships but from the recitation of implementing them on generic computer components.  That is, within the mathematical relationships and calculation steps, the claim recites “and processing circuitry configured to” which are generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships and calculations but for the recitation of generic computer components, then it falls within the “mathematical concepts” grouping of abstract ideas.  Accordingly, claim 17 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – … using the processing circuitry…; …storing, in a non-transitory computer readable medium, a database of the websites, the database of the websites including a plurality of nodes representing the respective websites, and the plurality of nodes being respectively connected by a plurality of links representing connections between the websites; receiving an input query from a user; receive one or more input data elements representing ranking criteria; and outputting the ranked websites to the user of best websites satisfying the input query. The non-transitory computer readable medium, database, and processing circuitry are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions of storing data about websites or nodes). The limitation, receive an input query from a user represents insignificant extra-solution activity. The limitations, …storing, in a non-transitory computer readable medium, a database of the websites, the database of the websites including a plurality of nodes representing the respective websites, and the plurality of nodes being respectively connected by a plurality of links representing connections between the websites; receiving an input query from a user; receive one or more input data elements representing ranking criteria represents insignificant extra-solution activity and are mere data gathering steps. The limitation, and outputting the ranked websites to the user of best websites satisfying the input query represents insignificant extra-solution activity to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, other than reciting generic computing components, the limitations, …storing, in a non-transitory computer readable medium, a database of the websites, the database of the websites including a plurality of nodes representing the respective websites, and the plurality of nodes being respectively connected by a plurality of links representing connections between the websites; receiving an input query from a user; receive one or more input data elements representing ranking criteria represents well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of receiving or transmitting data over a network, Symantec, 838 F.3d at 1321. As discussed above with respect to integration of the abstract idea into a practical application, other than reciting generic computing components, the limitation, receiving one or more input data elements representing ranking criteria represents well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The limitation, and outputting the ranked websites to the user of best websites satisfying the input query represents insignificant extra-solution activity to the judicial exception and is further directed to the well-understood, routine, conventional activity of presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Therefore, these additional elements are not sufficient to overcome the essentially mathematical nature of these claims.
Claims 3-4, 6-13, 15-16, 18, 20 depend on claims 2, 17 and include all the limitations of claims 2, 17. Therefore, claims 3-4, 6-13, 15-16, 18, 20 recite the same abstract idea of mathematically determining matrices, generating an SRO, and using them to rank nodes/websites, and the analysis must therefore proceed to Step 2A Prong Two.
Claim 3 recites the additional limitations of wherein the network is one of a cybersecurity network, a medical-informatics network, a social network, a symbolic network, a semantic network, a World Wide Web, a local area network, and a web network. These additional limitations do not integrate the abstract idea into a practical application because they merely recite further generic computing components.  Accordingly, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element merely recites further generic computing components. Therefore, the additional element is not sufficient to overcome the essentially mathematical nature of these claims, as they recite the use of existing networks that are commonly known.
Claims 4, 18 similarly recite the additional limitation of wherein the processing circuitry is further configured to generate the SRO by decomposing the first-order path matrix into eigenvalues and eigenvectors to generate a diagonal matrix of the eigenvalues, a unitary matrix having the eigenvectors as column vectors, and a Hermitian conjugate of the unitary matrix, generating nth-order path matrices as an nth power of the first-order path matrix, by taking the nth power of the diagonal matrix of the eigenvalues and multiplying on the left by the unitary matrix and on the right by the Hermitian conjugate of the unitary matrix, and summing the nth-order path matrices using a power series. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step for generating the SRO, and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claims 4, 18 further recite the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the processing circuitry is further configured to generate the SRO by decomposing the first-order path matrix into eigenvalues and eigenvectors to generate a diagonal matrix of the eigenvalues, a unitary matrix having the eigenvectors as column vectors, and a Hermitian conjugate of the unitary matrix, generating nth-order path matrices as an nth power of the first-order path matrix, by taking the nth power of the diagonal matrix of the eigenvalues and multiplying on the left by the unitary matrix and on the right by the Hermitian conjugate of the unitary matrix, and summing the nth-order path matrices using a power series represents further mathematical relationships and calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mathematical step) is not sufficient to amount to significantly more than the judicial exception. Claim 4, 18 are not patent eligible.
Claim 5 recites the additional limitation of wherein the processing circuitry is further configured to generate the SRO by summing the power series such that in the power series each nth-order path matrix in the power series is divided by 2 raised to an nth power, when the plurality of links are ordered, and each nth-order path matrix in the power series is divided by a factorial of n, when the plurality of links are not ordered. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step for generating the SRO, and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claim 5 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the processing circuitry is further configured to generate the SRO by summing the power series such that in the power series each nth-order path matrix in the power series is divided by 2 raised to an nth power, when the plurality of links are ordered, and each nth-order path matrix in the power series is divided by a factorial of n, when the plurality of links are not ordered represents further mathematical relationships and calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application.  An additional abstract idea (mathematical step) is not sufficient to amount to significantly more than the judicial exception. Claim 5 is not patent eligible.
Claim 6 recites the additional limitation of wherein the processing circuitry is further configured to generate the SRO by decomposing the first-order path matrix into the eigenvalues, wherein the eigenvalues represent a spectrum of the first-order path matrix. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step for generating the SRO, and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claim 6 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the processing circuitry is further configured to generate the SRO by decomposing the first-order path matrix into the eigenvalues, wherein the eigenvalues represent a spectrum of the first-order path matrix represents further mathematical relationships and calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application.  An additional abstract idea (mathematical step) is not sufficient to amount to significantly more than the judicial exception. Claim 6 is not patent eligible.
Claim 7 recites the additional limitation of wherein the processing circuitry is further configured to modify the first-order path matrix prior to generating the SRO by normalizing the first-order path matrix using a determinant of the first-order path matrix, and ensuring that the first-order path matrix satisfies a bistochasticity condition, wherein the SRO is generated using the modified first-order path matrix to calculate the power series of the first-order path matrix. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step for generating the SRO, and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claim 7 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the processing circuitry is further configured to modify the first-order path matrix prior to generating the SRO by normalizing the first-order path matrix using a determinant of the first-order path matrix, and ensuring that the first-order path matrix satisfies a bistochasticity condition, wherein the SRO is generated using the modified first-order path matrix to calculate the power series of the first-order path matrix represents further mathematical relationships and calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application.  An additional abstract idea (mathematical step) is not sufficient to amount to significantly more than the judicial exception. Claim 7 is not patent eligible.
Claim 8 recites the additional limitation of wherein the processing circuitry is further configured to determine the first-order path matrix by using a discrete approximation to diffusion operator, wherein a rate of diffusion is greater across links of the plurality of links that represent a greater connection between pairs of nodes corresponding to the respective links. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claim 8 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the processing circuitry is further configured to determine the first-order path matrix by using a discrete approximation to diffusion operator, wherein a rate of diffusion is greater across links of the plurality of links that represent a greater connection between pairs of nodes corresponding to the respective links represents further mathematical relationships and calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application.  An additional abstract idea (mathematical step) is not sufficient to amount to significantly more than the judicial exception. Claim 8 is not patent eligible.
Claim 9 recites the additional limitation of wherein the processing circuitry is further configured to determine the first-order path matrix using elements of the first-order path matrix that are real numbers when the plurality of links express are undirected, the elements of the first-order path matrix that are one of bivectors and complex numbers when the plurality of links are unidirectional, the elements of the first-order path matrix that are one of tessarines, bicomplex numbers, and split complex numbers when the plurality of links are bidirectional, and the elements of the first-order path matrix that are multivectors when the plurality of links are mixed. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claim 9 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the processing circuitry is further configured to determine a first-order path matrix is a discrete approximation to diffusion operator, wherein a rate of diffusion is greater across links of the plurality of links that represent a greater connection between pairs of nodes corresponding to the respective links represents further mathematical relationships and calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application.  An additional abstract idea (mathematical step) is not sufficient to amount to significantly more than the judicial exception. Claim 9 is not patent eligible.
Claim 10 recites the additional limitation of wherein the processing circuitry is further configured to determine the first-order path matrix using elements of the first-order path matrix that are real numbers when the plurality of links express are undirected, the elements of the first-order path matrix that are one of bivectors and complex numbers when the plurality of links are unidirectional, the elements of the first-order path matrix that are one of tessarines, bicomplex numbers, and split complex numbers when the plurality of links are bidirectional, and the elements of the first-order path matrix that are multivectors when the plurality of links are mixed. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claim 10 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the processing circuitry is further configured to determine the first-order path matrix using elements of the first-order path matrix that are real numbers when the plurality of links express are undirected, the elements of the first-order path matrix that are one of bivectors and complex numbers when the plurality of links are unidirectional, the elements of the first-order path matrix that are one of tessarines, bicomplex numbers, and split complex numbers when the plurality of links are bidirectional, and the elements of the first-order path matrix that are multivectors when the plurality of links are mixed represents further mathematical relationships and calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application.  An additional abstract idea (mathematical step) is not sufficient to amount to significantly more than the judicial exception. Claim 10 is not patent eligible.
Claim 11 recites the additional limitation of wherein the processing circuitry is further configured to generate the SRO by eliminating degeneracy in the eigenvalues before generating the diagonal matrix of the eigenvalues. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claim 11 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the processing circuitry is further configured to generate the SRO by eliminating degeneracy in the eigenvalues before generating the diagonal matrix of the eigenvalues represents further mathematical relationships and calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application.  An additional abstract idea (mathematical step) is not sufficient to amount to significantly more than the judicial exception. Claim 11 is not patent eligible.
Claim 12 recites the additional limitation of wherein the processing circuitry is further configured to generate the SRO that is path adjusted by removing path redundancies in the nth-order path matrices prior to summing the nth-order path matrices using the power series. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claim 12 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the processing circuitry is further configured to generate the SRO that is path adjusted by removing path redundancies in the nth-order path matrices prior to summing the nth-order path matrices using the power series represents further mathematical relationships and calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application.  An additional abstract idea (mathematical step) is not sufficient to amount to significantly more than the judicial exception. Claim 12 is not patent eligible.
Claim 13 recites the additional limitation of wherein the processing circuitry is further configured to rank the nodes of the network using metadata to augment the SRO. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claim 13 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the processing circuitry is further configured to rank the nodes of the network using metadata to augment the SRO represents further mathematical relationships and calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application.  An additional abstract idea (mathematical step) is not sufficient to amount to significantly more than the judicial exception. Claim 13 is not patent eligible.
Claim 15 recites the additional limitation of wherein the processing circuitry is further configured to receive the one or more input data elements, wherein upon the one or more input data elements including at least one data element that is absent from the data elements contained by plurality of nodes, and the at least one data element is mapped onto the input state vector using a measure that is one of a conceptual relativity measure, a semantic distance measure, a Jaccard measure, a mutual information measure, and a positive pointwise mutual information measure. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claim 15 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the processing circuitry is further configured to receive the one or more input data elements, wherein upon the one or more input data elements including at least one data element that is absent from the data elements contained by plurality of nodes, and the at least one data element is mapped onto the input state vector using a measure that is one of a conceptual relativity measure, a semantic distance measure, a Jaccard measure, a mutual information measure, and a positive pointwise mutual information measure represents further mathematical relationships and calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application.  An additional abstract idea (mathematical step) is not sufficient to amount to significantly more than the judicial exception. Claim 15 is not patent eligible.
Claim 16 recites the additional limitation of wherein the processing circuitry is further configured to determine the first-order path matrix, wherein the first-order path matrix is based on an operator of quantum graph theory that is one of a Hamiltonian operator, a Laplacian operator, and a Lagrangian operator. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claim 16 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the processing circuitry is further configured to determine the first-order path matrix, wherein the first-order path matrix is based on an operator of quantum graph theory that is one of a Hamiltonian operator, a Laplacian operator, and a Lagrangian operator represents further mathematical relationships and calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application.  An additional abstract idea (mathematical step) is not sufficient to amount to significantly more than the judicial exception. Claim 16 is not patent eligible.
Claim 19 recites the additional limitation of wherein the summing of the power series is performed such that, in the power series, each nth-order path matrix in the power series is divided by 2 raised to an nth power, when the plurality of links are ordered, and each nth-order path matrix in the power series is divided by a factorial of n, when the plurality of links are not ordered. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claim 19 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the summing of the power series is performed such that, in the power series, each nth-order path matrix in the power series is divided by 2 raised to an nth power, when the plurality of links are ordered, and each nth-order path matrix in the power series is divided by a factorial of n, when the plurality of links are not ordered further mathematical relationships and calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application.  An additional abstract idea (mathematical step) is not sufficient to amount to significantly more than the judicial exception. Claim 19 is not patent eligible.
Claim 20 recites the additional limitation of a non-transitory computer-readable medium storing executable instructions, wherein the instructions, when executed by processing circuitry, cause the processing circuitry to perform the method according to claim 17 of recommending nodes of the database by ranking the database. This judicial exception is not integrated into a practical application. The additional element represents the same abstract idea as in claim 17 and additionally recites the implementing of the abstract idea onto further generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step incorporates the abstract idea (mathematical step) from claim 17 and does not integrate the judicial exception into a practical application. Accordingly, claim 20 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a non-transitory computer-readable medium storing executable instructions, wherein the instructions, when executed by processing circuitry, cause the processing circuitry to perform the method according to claim 17 of recommending nodes of the database by ranking the database, merely incorporates the abstract idea of claim 17, with the addition of generic computing components. That is, the recitation of generic computing components is not sufficient to amount to significantly more than the judicial exception. Claim 20 is not patent eligible.

Response to Arguments
The following is in response to the amendment filed on 06/06/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pg. 11, applicant argues that claim 1 is directed to a practical application because it “enables the SRO to perform in a single step”.
In response to the preceding argument, examiner respectfully submits that the instant claims do not describe or even suggest the SRO “performing” the ranking in a single step. Rather, the claimed invention ranks websites based on calculating a matrix product of a state vector of the input query and the generated SRO. Further, as would be known by one of ordinary skill in the art, the calculating of a matrix product between the state vector of the input query and the generated SRO (or almost any vector/matrix) is not a “single step”, and instead, involves element by element multiplication between all of the elements in each of the matrices/vectors. This would only be untrue if the state vector of the input query and the generated SRO were each 1x1 matrices or vectors, which is not suggested in the applicant’s claims or in the disclosure. Therefore, it is not clear how this step could be considered as a “single step”. Lastly, even if this step were to be considered as a single step, the step of performing a matrix product recites an abstract idea (mathematical concepts), and would not implement the abstract idea into a practical application by providing any improvements to the technology or functioning of the computer. That is, it appears as if the applicant’s representative is arguing that the performing of a mathematical calculation, such as a matrix product, in a single step provides an improvement. The examiner respectfully disagrees because an abstract idea cannot implement an abstract idea into a practical application.
Regarding 35 USC 101, on pg. 12, applicant argues that claim 1 is directed to practical application, does not recite an abstract idea, and is limited to being a website ranking apparatus that ranks websites. The applicant further argues that the claimed invention does not attempt to preempt all uses of the calculation of the SRO.
In response to the preceding argument, examiner respectfully submits that the claims do not appear to solve any problems or provide any improvements to the technology or functioning of the computer itself, and therefore, do not implement the abstract idea into a practical application. Further, regarding the preemption of all of the uses of the calculation of the SRO, it is still necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection") (MPEP 2106.04).
Regarding 35 USC 101, on pgs. 12-13, applicant argues that the office action dismisses various elements recited in the claim as insignificant pre and post solution activities and that the office action does not present an analysis of all of the features of claim 1 as a whole to determine if the features of the claim integrate the abstract idea into a practical application. The applicant further mentions example claim 40 in the revised guidance and states that the 
In response to the preceding argument, examiner respectfully submits that each and every limitation was considered individually and in combination or as a whole. As aforementioned, the limitations at issue recite an abstract idea (mathematical concepts), and therefore, could implement the abstract idea into a practical application, nor would they provide significantly more. Further, the improvement in example 40 has no bearing on the analysis of the instant claims. That is, this example does not show that an abstract idea could provide any improvements over prior systems. Further, the applicant’s representative appears to agree with the examiner that the claims in example 40 are non-analogous to the instant claims. Therefore, it is not clear how the applicant’s representative could deduce that the instant claims analogously provide an improvement. Further, the applicant’s representative has not stated specifically as to why they believe that the claim, as a whole, provides an improvement in the technology or functioning of the computer.
Regarding 35 USC 101, on pgs. 15-16, applicant argues that it is not understood by the applicant why performing a website ranking search is not considered useful and practical.
In response to the preceding argument, examiner respectfully submits that a mental process within the “mathematical concepts” grouping of abstract ideas encompasses mathematical relationships, mathematical formulas or equations, mathematical calculations (MPEP 2106.04(a)). A claim limitation that is directed to an abstract idea, such as mathematical concepts, is not considered an additional element. That is, the additional elements are the limitations that do not recite an abstract idea, law of nature, or natural phenomenon. Step 2A, prong 2 and step 2B are performed for the additional elements of the claims and not the judicial exception. Therefore, an abstract idea cannot implement the judicial exception into a practical application or provide significantly more.
Regarding 35 USC 101, on pg. 16, applicant argues that the examiner’s arguments are incorrect because a ranking of websites can be patent-eligible.
In response to the preceding argument, examiner respectfully submits that the applicant’s representative broadly states that, essentially, a ranking of websites can still be directed to an improvement. This could be correct if the claimed invention was directed to an improved ranking method, which it is not. Rather, the ranking step in the instant claims recites defining mathematical relationships and is directed to an abstract idea which would not provide an improvement to the technology or functioning of the computer.
Regarding 35 USC 101, on pg. 17, applicant argues that a previous argument regarding Thales is an example to show that an outputting step is not required for a claim to be patent eligible.
In response to the preceding argument, examiner respectfully submits that the presence of an outputting step also does not make a claim patent-eligible. Further, the applicant has not shown that this step provides any sort of improvements or that it provides significantly more than the judicial exception.
Regarding 35 USC 101, on pg. 17, applicant argues that claim 1 is directed to significantly more because it is directed to an improvement in the technology.
In response to the preceding argument, examiner respectfully submits that the limitations that recite abstract ideas would not provide any improvements, nor would they provide significantly more. Regarding the additional limitations, “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: … Adding insignificant extra-solution activity to the judicial exception “ (MPEP 2106.05A).
Regarding 35 USC 101, on pg. 17, applicant argues that a multitude of website ranking patents have been issued under the Alice standard and further recites several example patents.
In response to the preceding argument, examiner respectfully submits that the prior art, as mentioned by the applicant is not considered with regard to subject matter eligibility. This is clearly stated in MPEP [2106.06] " Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d)". Further, the applicant is overgeneralizing the inventions in these patents in order to analogize them to the instant invention. In fact, the subject matter eligibility analysis performed before these applications were granted has no bearing on the patentability of the instant invention.
Regarding 35 USC 101, on pg. 18, applicant argues that the receiving of an inquiry and outputting of ranked websites is a practical application providing a practical result to the user.
In response to the preceding argument, examiner respectfully submits that the receiving of an inquiry and outputting of ranked websites responsive to the query are insignificant extra-solution activities that are well understood, routine and conventional as in Versata and OIP techs., as explained in the rejection. Therefore, the elements would not provide implement the abstract idea into a practical application nor would they provide significantly more.
Regarding 35 USC 101, on pg. 18, applicant argues that the personalizing of the search to the preferences of the user “is a practical application”.
In response to the preceding argument, examiner respectfully submits that the using of the personalized preference matrix together with the SRO to personalize the rankings further recites the abstract idea (mathematical concepts). That is, this limitation merely covers mathematical relationships but from the recitation of implementing them on generic computer components. As aforementioned, an abstract idea would not implement the abstract idea into a practical application, as suggested by the applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM P BARTLETT/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169